internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-142721-01 date date re legend husband wife b c d state date date date date trust trust dear this is in response to your authorized representative’s correspondence dated date and prior correspondence requesting a ruling concerning the estate_tax consequences under sec_2042 of the internal_revenue_code of certain language contained in an irrevocable_life_insurance_trust trust the facts and representations submitted are summarized as follows on date husband and wife residents of state created a revocable_trust trust and transferred to it substantially_all of their separate and community_property husband and wife were the original trustees b and d daughters of husband and wife and c granddaughter of husband and wife were named as successor trustees trust provides that on the death of the first spouse to die the trust estate is to be divided into two parts the survivor’s share trust a which is to be funded with the surviving spouse’s separate_property and one-half interest in the community_property and the decedent’s share which will be funded with the decedent’s separate_property and one- half interest in the community_property trust a will remain revocable until the death of the surviving_spouse the decedent’s share is to be further divided into two parts trust b which is intended to be a credit_shelter_trust and trust c which is intended to be a qualified_terminable_interest_property qtip_trust plr-142721-01 trust provides that on the death of the surviving settlor the successor trustee shall charge trust a and trust c proportionately with the costs of final illness funeral_expenses and any federal and state taxes of the surviving settlor after the debts and obligations of trust have been paid the trustee is to allocate the assets of trust among husband’s and wife’s children and grandchildren in specified proportions on date husband and wife created trust an irrevocable_life_insurance_trust and vested the trustee d with all rights title and interest in and to any policies of insurance that were transferred to trust a life_insurance_policy on the joint lives of husband and wife was transferred to trust the proceeds of the life_insurance_policy are to be paid to trust upon the second to die of husband and wife at that time after the debts and obligations of trust have been satisfied the trustee is to distribute the proceeds outright and free of trust to husband’s and wife’s children and grandchildren in specified proportions if a named beneficiary is not then living and shall leave issue then living then such designated share is to be allocated to such issue and distributed outright and free of trust paragraph of trust provides that the trustee is not required to pay any amounts to the estate of either or both of husband and or wife in satisfaction of husband and or wife’s debts or liabilities of any kind additionally the trustee of trust may in its sole discretion pay the estate_tax inheritance_tax or any other tax or expense due by reason of husband and or wife’s death but shall be under no compulsion to do so husband died on date wife died on date upon the death of wife the life_insurance_proceeds from the life_insurance_policy on the joint lives of husband and wife became payable to trust a ruling is requested that the existence of the language contained in trust which gives the trustee of trust the discretion to use the proceeds of the life_insurance to pay the federal estate_tax of wife’s estate but does not require the trustee to do so will not cause inclusion of such proceeds in the gross_estate of wife under sec_2042 sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2042 provides that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by the executor as insurance under policies on the life of the decedent sec_2042 provides that the gross_estate includes the proceeds of any life_insurance policies insuring the decedent's life with respect to which the decedent possessed incidents_of_ownership at the time of his death sec_20_2042-1 sets forth the meaning of the term receivable by the executor under sec_2042 sec_2042 requires the inclusion in the gross_estate of the proceeds of insurance on the decedent’s life receivable by the executor or administrator or payable to the decedent’s estate it makes no difference whether or plr-142721-01 not the estate is specifically named as the beneficiary under the terms of the policy thus if under the terms of an insurance_policy the proceeds are receivable by another beneficiary but are subject_to an obligation legally binding upon the other beneficiary to pay taxes debts or other charges enforceable against the estate then the amount of such proceeds required for the payment in full to the extent of the beneficiary’s obligation of such taxes debts or other charges is includible in the gross_estate in the present case state law does not require or direct the trustee to use the life_insurance_proceeds held by trust to pay the estate’s obligations including the wife’s federal estate_tax upon the death of the survivor of husband and wife the proceeds of the joint life_insurance_policy on the joint lives husband and wife held by trust became payable to the trust under the terms of the trust the trustee is not required or obligated to pay any amounts to either husband’s and or wife’s estate in satisfaction of their debts or liabilities of any kind the trustee may however in his her sole discretion pay the estate_tax inheritance_tax or any other tax or expense due by reason of the death of the second spouse to die but shall be under no compulsion to do accordingly the life_insurance_proceeds receivable by the trustee are not subject_to an obligation legally binding upon the trustee to pay taxes debts or other charges enforceable against the wife’s estate within the meaning of sec_20_2042-1 based on the facts submitted and the representations made we conclude that the proceeds of the life_insurance_policy on the joint lives of husband and wife that are payable to trust and subject only to discretionary use by the trustee to pay estate_taxes or other expenses of the estate are not incudible in wife’s estate under sec_2042 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner acting senior technician reviewer branch passthroughs and special industries enclosure copy for section purposes cc
